Citation Nr: 1203031	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-07 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service connected hypertension.

2.  Entitlement to service connection for retinopathy, claimed as secondary to service connected hypertension.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, left knee.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, right knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to May 1995.

These matters come before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran provided testimony before the undersigned in a videoconference hearing in October 2011; a transcript of that hearing is of record.

The issues of entitlement to increased evaluations for left and right knee disabilities are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates against a finding that the Veteran's current erectile dysfunction is proximately due to or the result of his service-connected hypertension. 

2.  The Veteran has been diagnosed with hypertensive retinopathy that is causally related to his service connected hypertension.


CONCLUSIONS OF LAW

1.  Erectile dysfunction is not proximately due, the result of, or aggravated by the Veteran's service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2011). 

2.  Hypertensive retinopathy is proximately due to the Veteran's service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in February 2009, which substantially complied with the notice requirements for service connection claims.  

VA has obtained service treatment records and VA treatment records and assisted the appellant in obtaining evidence.  The Veteran was provided with VA examinations to assess the nature and etiology of his claimed disorders.  All known and available records relevant to the service connection issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the service connection claims at this time.

Service Connection

The Veteran contends that he has erectile dysfunction and retinopathy that are causally related to his service connected hypertension and/or medications used to treat it.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b) . See also Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Erectile Dysfunction

The evidence does not show, and the Veteran does not contend, that erectile dysfunction was present during service.  Instead, he maintains that it resulted from his use of medication, specifically Lisinopril, Amlodipine, and Hydrochlorothiazide, to treat his service connected hypertension.

A statement dated in March 2009 by Tanya E. Collier, L.P.N., is of record.  She indicates that the Veteran has been diagnosed with erectile dysfunction "due to low testosterone levels and he is currently being treated with testosterone injections to maintain levels within normal limits.  Studies have found a strong association with hypertension, blood pressure medication side effects, and erectile dysfunction."

An undated statement from Teresa Floyd, M.S.N., F.N.P., noted that:

The literature is clear that men with obesity, diabetes, and hypertension may be twice as likely to have low testosterone levels.  Since the patient has neither of the two aforementioned issues, and had no complaints and no subjective reports of erectile dysfunction prior hypertension that was not always adequately treated and controlled, I would challenge this decision [the RO's denial of the service connection claim].  The patient's blood pressure is progressively worse and more challenging to control; he is therefore additionally medicated with medications that have documented side effects of decreased libido; although the mode of this is not discussed in drug information.

A statement dated in September 2011 from Aneta Jedrzejczyk, M.D. included the above paragraph from Nurse Floyd's statement, and added that the Veteran had been taking Amlodipine and Hydrochlorothiazide since approximately 1996.

The record contains pharmacy information sheets that include possible side effects of the Veteran's hypertension medications.  These list "decreased sexual ability/desire" as possible side effects.

A VA examination was conducted in April 2009.  In the medical history section of the examination report, the Veteran reported that his erectile dysfunction had been present for three years and had improved with medication and testosterone injections once per month.  The Veteran reported that the most likely etiology of the erectile dysfunction was "medication."  Physical examination showed normal findings.  The examiner noted that the Veteran's testosterone level was reported as 12.6 nmol/L in September 2006, with normal noted as 16 to 33 nmol/L.  "In my medical opinion it is most likely ED is as the result of low [testosterone].  It is less likely as not to be caused by hypertension medication."

The weight of the medical evidence of record is against a finding that the Veteran has erectile dysfunction that is caused by or aggravated by his service-connected hypertension or medication used in the treatment of that condition.  The VA examiner specifically concluded that the erectile dysfunction was the result of low testosterone that was clinically demonstrated.  The examiner specifically ruled out hypertension medications as a cause of the Veteran's erectile dysfunction.

The medical statement of record referring to decreased libido as a possible side effect of hypertension medications is not probative as decreased libido refers to a subjectively reported symptom that is distinct from the clinically indicated low testosterone that has been identified as the cause of the Veteran's erectile dysfunction.  Likewise, the side effects listed on the pharmacy information sheets refer to "decreased sexual ability/desire" and not to decreased testosterone levels.

Nurse Collier's statement that "studies have found a strong association with hypertension, blood pressure medication side effects, and erectile dysfunction" is likewise not probative as it does not identify any particular medical literature and does not specifically link the Veteran's erectile dysfunction to his use of hypertension medications.  More importantly, on VA examination it was specifically determined this Veteran's erectile dysfunction was due to low testosterone, not hypertension or medications.  

Thus, the Board finds that the medical evidence as a whole fails to substantiate that the Veteran has erectile dysfunction that is related to his service connected hypertension, or to medications used to treat that condition. 

The Veteran has also provided his own statements to the effect that his erectile dysfunction is related to his hypertension.  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran himself may believe that his erectile dysfunction is related to his hypertension.  However, these questions of etiology and diagnosis involve complex medical issues that he is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 . The preponderance is against the Veteran's claim and it must be denied. 

In reaching this decision, the Board observes that some may consider the evidence of record to raise the question of the relationship between hypertension and low testosterone, as expressed by Nurse Floyd where she observed the "literature is clear that men with obesity, diabetes and hypertension may be twice as likely to have low testosterone levels."  However, the indication there only "may be" a nexus reflects that any link to be very tentative, but more importantly, any link as may exist is associated with a group of three conditions.  As the Veteran has neither obesity or diabetes, this observation by Nurse Floyd cannot logically apply to the Veteran.  

Retinopathy

An October 2007 VA optometry consultation report noted that the Veteran had reported difficulty seeing in the classroom for the past three months.  The assessment included hypertensive retinopathy, stage one.

A VA eyes examination was conducted in April 2009, and an addendum to the examination report was prepared in June 2009.  The assessment was mild hypertensive retinopathy (grade 1-2).  "The retinopathy at this point consists of very mild changes to his arterials and there is no significant impact on visual functioning at this time."

An undated statement from Teresa Floyd, M.S.N., F.N.P., stated that "it is redundant to state that the patient's hypertensive retinopathy was in fact caused by his hypertension."

A June 2010 VA outpatient treatment note listed hypertensive retinopathy in the assessment.

As the record demonstrates that the Veteran has a diagnosis of hypertensive retinopathy, secondary service connection for that disability is warranted.  38 C.F.R. § 3.310.  


ORDER

Service connection for erectile dysfunction, claimed as secondary to service connected hypertension, is denied.

Service connection for retinopathy, claimed as secondary to service connected hypertension, is granted.


REMAND

The Veteran contends that his service-connected left and right knee disabilities have worsened since the most recent VA examination in April 2009.  He underwent bursal excision surgery on the right knee in March 2010 and contends that his right knee is more symptomatic following the surgery.  The Board finds that a current examination is necessary in order to properly evaluate the severity of the left and right knee disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, the Veteran's most recent private treatment records should be obtained on remand.  The Veteran stated during the October 2011 hearing that he was receiving ongoing treatment for his knees at Blanchfield Army Hospital (Ft. Campbell) and Star Physical Therapy in Clarksville, Tennessee.  The most recent treatment records contained in the claims file are dated in March 2010.  Therefore, updated private treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release(s), obtain treatment records of the Veteran since March 2010 from Blanchfield Army Hospital (Ft. Campbell) and Star Physical Therapy in Clarksville, Tennessee.  If any records are not available, a negative reply is required.

2.  Then, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected left and right knee disabilities.  The claims file must be made available to the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  The examiner should undertake range of motion studies for the left and right knees, noting the measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the left and right knees.  The examiner should also determine if either knee locks and, if so, the frequency of the locking.  The examiner should provide a complete rationale for any opinions expressed.

3.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If a decision with respect to a claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


